Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1-21-2022 has been entered.  Claims 1 and 3-4 were amended.  New claim 6 was presented.  Claims 1 and 2-6 are examined in this action.  

Claim Objections
Claims 1, 3-4 and 6 objected to because of the following informalities:  the “third blade” should be “the third combination blade” throughout the claims.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: “the first and second abutment surface parts attached between the blade parts” should be “the first and second abutment surface parts are attached between the blade parts,” in Claim 3.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first abutment surface part adapted to a power transmission between the second and third blades in claim 1, and a second abutment surface part adapted for power transmission between the first blade and the third blade, in Claim 1; the locking devices of Claim 3.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 3, the locking devices is indefinite.  It is unclear what structure Applicant is claiming.  According to applicant’s disclosure the locking means comprise locking slots 252a, 252b in the combination blade 250, a first hydraulic or pneumatic 
In re Claim 4, “a movement path of the third blade runs so that the blade parts interlock in relation to said one of the first and second blades so that the first and second abutment surface parts go toward and away from said another of the first and second blade” is indefinite. It is unclear what structure is being claimed.  It is unclear how the blade parts of the third blade interlock, and also must be “adapted to push inside the U profile when locking by locked devices the third blade onto said one of the first and second blades” as required by Claim 3.   Applicant is using functional language to claim structure, but it is unclear what underlying structure is being claimed.  The claims were examined as best understood.  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,438,772 to Mieger.


a first crushing blade (see Fig. 1, #18) for crushing concrete, 
a second blade for cutting metal or grinding concrete (see Fig. 1, #20),
a third combination blade (see Fig. 1, #12), and 
an attachment part for attaching the demolishing device to a utility machine in a detachable manner (see the structure added to #5 in Fig. 1);
wherein the first blade and second blade are separate blades (#20 and #10 are separate blades which separately pivot about #32), 
wherein the second blade comprise a cutting blade for cutting metal (see Fig. 1, #36, teaching cutting edges) or a pulverizing blade for grinding concrete (see Col. 2, ll. 5-18), and 
wherein the third blade is adapted to be used for crushing concrete together with the first blade and adapted to be used for cutting metal together with the second blade, when the second blade is the cutting blade, or for grinding concrete together with the second blade, when the second blade is the pulverizing blade (see Col. 2, ll. 5-18),
wherein: the third blade comprises attached first and second abutment surface parts (see Figs. 1-2, #26/24; see also Fig. 8) between blade parts of the third blade (#26 and #24 are between #34 and #14 of #12 – see Fig. 1; see also Fig. 8) so that the first abutment surface part is adapted to a power transmission between the second and third blades, when using the third blade for crushing concrete (see Col. 3, ll. 13-32, which states : In FIG. 2 the lateral part 18 is shown in its open position, whereas the lateral part 20 is locked in relation to the center part by means of the locking element 26.),  
and 
the second  abutment surface part is adapted for power transmission between the first blade and third blade when using the third blade for cutting metal or grinding concrete (see Col. 3, ll. 13-32, which states : While in FIG. 1 the concrete crusher part is shown to be locked in relation to the center part 12 by means of the locking element 24, the shears part is moved open by the piston and cylinder unit 22, that is to say the lateral part 20 is moved open to its position.), such that the second abutment surface part for the second blade is adapted to be supported against an edge of the second blade (see Fig. 8, showing the first and second abutment surface parts #24/26 adapted to be supported against an edge of the second blade (see annotated Fig. 8, below).

    PNG
    media_image1.png
    322
    575
    media_image1.png
    Greyscale



In re Claim 5, Mieger teaches a utility machine (see Mieger, Col. 1, ll. 10-12, teaching hydraulic excavators, hydraulic cable excavators, or the like), comprising the demolishing device for demolishing concrete structures according to claims 1 (see argument above in re Claim 1, the device of Mieger is used on a utility machine such as a hydraulic excavator, hydraulic cable excavators, or the like). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,438,772 to Mieger in view of WO 2015/181435.



However, WO 2015/181435 teaches a cutting/ crushing structure wherein the structure of the third blade is a U profile comprising the blade parts (see annotated Fig. 2f, below), and where one of the first and the second blades is adapted to push inside the U profile when locking by locking devices the third blade onto said one of the first and second blades blade (see WO 2015/181435, Pg. 5, ll. 19-28).


    PNG
    media_image2.png
    352
    339
    media_image2.png
    Greyscale



Such a combination would provide for the first and second abutment surface parts (of Meiger) attached between the blade parts of WO 2015/181435, when locking by locking devices (see Meiger, Fig. 8, #25/27) the third blade onto said one of the first and second blades blade.

In re Claim 4, Meiger, in view of WO 2015/181435, for the reasons above in re Claim 3, teaches wherein a movement path of said one of the first and second blades blade runs toward and away from another of the first and second blades blade (the blades #230 and #220 move towards and away from one another) and a movement path of the third blade runs so that the blade parts interlock in relation to said one of the first and second blades so that the first and second abutment surface parts surfaces go toward and away from said another of the first and second blades (as best understood, the combination teaches this.  The third blade #250 of WO 2015/181435 has blade parts that interlock, by cross-biting, with the first and second blade and the first and second abutment surfaces of Meiger go both towards and away from the first blade and 

In re Claim 6, Meiger, in view of WO 2015/181435, for the reasons above in re Claim 3, teaches wherein the locking devices comprise locking slots in the third blade (see Fig. 8 of Meiger, showing slots in the third blade #12).
 

Response to Arguments
Applicant’s amendments have overcome some of the 35 USC 112b rejections; however, Claims 3-4 remains rejected under 35 USC 112(b).  It is unclear what structure is being claimed, as discussed above.  
Applicant argues that the claims should not be interpreted under 35 USC 112F.  The examiner disagrees.  The abutment surface parts and the locking devices of Claims 1 and 3 use generic placeholders that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Applicant argues that Meiger does not teach first and second abutment surface parts such that the abutment surface parts are adapted to be supported against an edge of the first or second blade.  The Examiner disagrees.  The structure of Meiger teaches parts/structure that abut an edge of the first or second blades as illustrated in annotated Fig. 8 above)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.